Case 7:20-cv-01399-NSR Document 1-29 Filed 02/18/20 Page 1 of 3




                   EXHIBIT BB
           Case 7:20-cv-01399-NSR Document 1-29 Filed 02/18/20 Page 2 of 3


From:             notification@clarkstown.org
To:               Dahan, Kaela
Subject:          Automated Email Response
Date:             Thursday, June 6, 2019 11:58:29 AM


Thank you for your Freedom of Information Law request which has been received by the
Town Clerk's Office. It will be forwarded to the appropriate department(s) on the next
business day. Freedom of Information Law requires that we supply the requested information
or deny your request within twenty business days. Please be advised that every reasonable
effort will be made to respond to your request as soon as possible. We will notify you when
we have the documents you have requested. At that time, copies can be made for you upon
your request at the cost of twenty-five cents per page. If you have any further questions, please
do not hesitate to contact our office at (845) 639-2010. Thank you. Sincerely, Justin Sweet
Town Clerk, Town of Clarkstown

     Name                                                Value
Forms Edit Field1       Kaela Dahan
       Address1         767 Fifth Avenue
       Address2
             City    New York
            State    NY
              Zip    10153
    Representing     Ateres Bais Yaakov Academy of Rockland
           Email     kaela.dahan@weil.com
         Phone#      212-310-8162
                     Any and all records, written, electronic or otherwise, of the Town of
                     Clarkstown relating to (A) the purchase and sale of all or a portion of that
                     certain parcel of land currently owned by Grace Baptist Church of
                     Nanuet located at 22 Demarest Ave, 24 Demarest Ave, 26 Demarest Ave
                     and 9 Highview Ave, Nanuet, NY, including but not limited to: (1)
                     records of communications between the Town of Clarkstown or any of
                     its representatives or agents and any other party, including Grace Baptist
                     Church of Nanuet and its officers and directors, including Pastor William
                     French, Patrick Loftus, Esq., Rand Realty or Paul Adler, Esq., (2) records
                     relating to the statement of Clarkstown Town Supervisor George
                     Hoehmann as quoted on lohud.com, May 16, 2019, regarding the Town’s
                     interest in the property and evaluating its options with respect thereto, (3)
                     copies of minutes and tape recordings of all meetings of the Town Board
                     or other committee or subcommittee at which the sale of the property, or
                     the Town’s interest in the same, was discussed and (4) copies of any
              Record
                     offers, term sheets, letters of intent or agreements, whether formal or
                     informal, binding or non-binding, submitted or received by the Town
                     regarding the purchase of such property, in each case including but not
                     limited to the time period between October 17th, 2018 through May 16,
                     2019, (B) a list of applications by any school or religious institution to
                     the Clarkstown Building Department for permits, use variances or area
                     variances within the last 5 years together with the decisions issued by the
                     Town with respect thereto (including a list of applications that were not
Case 7:20-cv-01399-NSR Document 1-29 Filed 02/18/20 Page 3 of 3


          ultimately heard at a meeting of the Zoning Board of Appeals due to
          incomplete submissions or applications otherwise terminated) and (C)
          requirements of the Clarkstown Zoning Board of Appeal for applicants to
          submit a survey (or other supporting documentation not required by the
          Zoning Code) together with applications. If the documents are capable of
          being scanned or provided in electronic form, please email the records to
          Kaela.Dahan@weil.com.
